DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Morris on March 9, 2022.
The abstract of the application has been amended as follows: 



An information processing apparatus including a specification section specifying, from among a plurality of blocks that are set by dividing pixels included in at least a partial region of a pixel region having a plurality of pixels arrayed therein and each of which includes at least one or more of the pixels, at least one or more of the blocks, and a generation section generating a unique value based on pixel values of the pixels included in the specified blocks and a dispersion of the pixel values of the pixels among the plurality of blocks. 

3.	Claim 4 has been amended as follows: 
1, wherein the generation section determines at least some of values for generating the unique value in response to a result of comparison between the second pixel values corresponding to the specified blocks and the average.
Allowable Subject Matter
5.	Claims 1, 4, 7-15 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: In the prior art, WO2016167076 to Fujino teaches an information processing apparatus that includes a sampling area called SMA which can be arbitrarily designated; the sampling area is a block of divided pixels of the array and represents a partial region of the pixel array.  The area that is sampled can be dynamically changed for example switching from sampling areas SMA1 to area SMA2 for the purpose of further making the key unclear, or to make recreating or decoding the key more difficult.  However, the prior art of record does not teach all of the limitations of the currently claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697